DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/20 has been entered.
Applicant's arguments have been fully considered but they are not persuasive to overcome the obviousness rejection.  Applicant has amended the claims to specify that the outer layer has a density less than the first “inner” layer.  Since Firestone teaches the different layers in its breast implant can comprise ECM obtained from different sources (different species pig, cow etc.,), the particulate acellular adipose tissue matrix that is prepared using the methods of Connor would produce adipose tissue matrices of different densities. Therefore the breast implant produced by the methods of Firestone in view of Connor, would comprise a layered breast implant comprising two or more layers of particulate acellular adipose tissue matrix that has been homogenized to form a suspension, dried and stabilized, wherein the implant measures 5 cm in at least one dimension and wherein the two or more layers include a first layer having a first density and at least one additional layer having a second density that is different than the first density.
The prior art suggests a multilayered implant wherein the layers may be made of different distinct materials (several options) thus providing for products wherein the layers have different densities both where the inner layer is more dense and also less dense.  Applicant could demonstrate that the order of the layers imparts an unexpected advantage or property of some sort to obviate this rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-18, 22, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Firestone (US 2008/0281418) and Connor (US 2012/0310367).


	Firestone does not teach the layers to comprise particulate acellular adipose tissue matrix that has been homogenized to form a suspension, dried and stabilized, wherein the implant measures 5 cm in at least one dimension and wherein the two or more layers include a first layer having a first density and at least one additional layer having a second density that is different than the first density.
It would have obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the breast implant of Firestone comprising layers of ECM sheets/strips/pieces with layers of homogenized and stabilized particulate acellular ECM adipose tissue matrix as taught by Connor and the artisan would be motivated to do so because Connor teaches its adipose tissue products supports normal regeneration as compared to other tissue products when used as breast implants. Connor teaches tissue products produced from adipose tissues. Connor teaches the tissue products include acellular extracellular matrices (abstract). Connor teaches obtaining adipose tissue, mechanically/chemically processing the tissue to 
	Since Firestone teaches the different layers in its breast implant can comprise ECM obtained from different sources (different species pig, cow etc.,), the particulate acellular adipose tissue matrix that is prepared using the methods of Connor would produce adipose tissue matrices of different densities. Therefore the breast implant produced by the methods of Firestone in view of Connor, would inherently comprise a layered breast implant comprising two or more layers of particulate acellular adipose tissue matrix that has been homogenized to form a suspension, dried and stabilized, wherein the implant measures 5 cm in at least one dimension and wherein the two or more layers include a first layer having a first density and at least one additional layer having a second density that is different than the first density.


Regarding claim 18; Connor teaches the tissue product has a length of up to about 20 cm (par. [0048]).
Regarding claim 25; since Firestone teaches the different layers in its breast implant can comprise ECM obtained from different sources (different species pig, cow etc.,), the particulate acellular adipose tissue matrix that is prepared using the
methods of Connor would produce adipose tissue matrices having a different elasticity, tensile strength or compressive strength.
Firestone teaches the ECM layers can comprise ECM from different sources such as small intestine submucosa, liver basement membrane etc., (par. [0024]) and can even be selected from different species of mammals (par. [0017,0026]). Firestone teaches size adjustments can be made to the different layers based on the particular recipient (par. [0033]). Connor teaches the process of producing the adipose tissue layers, wherein the tissue of varying thickness were minced and formed into a slurry and dried (par. [0053-0056]). The instant specification also discloses a similar process, that density of the layers can be controlled by varying the processing conditions, for example, varying the solid content of the slurry changes the density (see par. [0054,0055] of instant PGPub.). Since Firestone teaches the different layers in its breast 
Applicant is directed to pages 12-13 of KSR v Teleflex (500 US 398 2007) “ … the Court has held that a “patent for a combination which only unites old elements with no change intheir respective functions . . . obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.” Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U. S. 147, 152 (1950). This is a principal reason for declining to allow patents for what is obvious. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”   “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one(emphasis added). If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same 

"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); >see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.");< ** In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of  the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
	Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.



Claims 15-20 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Firestone and Connor, and VanEpps.

Regarding claims 19 and 20; Connor does not teach the shape of the breast implant., however VanEpps teaches multi-layered breast implants (par. [0067,0071]) that are commonly shaped as round or tear-drop shaped (par. [0082];Figs. 1,9). In light of these teachings, it would have been obvious to one of ordinary skill in the art at the time of the filing of the instant invention to shape the breast implants in either round or tear-drop shape as taught by VanEpps and the artisan would be motivated to do so because these breast implants were known in the prior art to be in these shapes and the artisan is combining prior art elements according to known methods.

Regarding claim 24, the claim recites “one end of the implant to a second end of the implant”, and does not further limit what the first and second end are, or the direction in which the density decreases. VanEpps teaches varying degrees of texturing may be formed on different areas of the shell by immersing the shell in aqueous salt baths having different density distributions (high density vs low density) (see par. [0075]). Since, the different areas of the shell have different textures (116 — first texture, 122 - second texture in Fig. 7, par. [0064]), the density of the layers would be different from one end of the implant to a second end of the implant, and the textures (density) could 
	In light of these teachings, it would have been obvious to one of ordinary skill in the art at the time of the filing of the instant invention to modify the layered breast implant of Firestone in view of Connor to have different textures on the layers (which would result in different densities) that decrease from one end to another end of the implant as taught by VanEpps and the artisan would be motivated to do so VanEpps teaches different texturing stimulates different degrees of tissue ingrowth.
VanEpps teaches varying degrees of texturing may be formed by changing the salt removal process by using differently sized salt granules (see par. [0075]) (this changes the solid content, therefore would result in different densities). Since, the different areas of the shell have different textures (116 - first texture, 122 - second texture in Fig. 7, par. [0064]), the density of the layers would be different from one end of the implant to a second end of the implant, and the textures (density) could be changed to be such that it decreases from one end to another. Therefore, the breast implant produced by the methods of Firestone in view of Connor and VanEpps, would comprise a layered breast implant comprising two or more layers of particulate acellular adipose tissue matrix wherein the density of the layers decrease from one end of the implant to a second end of the implant.
Applicant is directed to pages 12-13 of KSR v Teleflex (500 US 398 2007) “ … the Court has held that a “patent for a combination which only unites old elements with no change intheir respective functions . . . obviously withdraws what is already known in the same field or a different one(emphasis added). If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  

"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); >see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.");< ** In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric 
	Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE LANKFORD whose telephone number is (571)272-0917.  The examiner can normally be reached on M-Th 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


BLAINE LANKFORD
Examiner
Art Unit 1657



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657